Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 1 of 21




                 EXHIBIT 15
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 2 of 21


                                                                     Date of Issuance
                                                                        June 16,2014

       PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA


SAFETY AND ENFORCEMENT DIVISION                                     RESOLUTION ESRB-4
                                                                                June 12,2014

                                 RESOLUTION

        RESOLUTION ESRB-4. Directs Investor Owned Electric Utilities to take
        remedial measures to reduce the likelihood of fires started by or threatening
        utility facilities.

        PROPOSED OUTCOME: This Resolution will cause Investor Owned
        Electric Utilities to take remedial measures to reduce the likelihood of fires
        associated with or threatening their facilities during the current drought.

        SAFETY CONSIDERATIONS: This Resolution directs Investor Owned Electric
        Utilities to take measures to reduce the likelihood of fires associated with or
        threatening their facilities, which will increase the safety to the general public in
        both forested areas and at urban-rural interfaces.

        ESTIMATED COST: Unknown.




SUMMARY

On January 17, 2014, Governor Edmund G. Brown, Jr. proclaimed a State of Emergency
and directed state officials to take actions to mitigate against conditions that could result
from a drought.- In conjunction with his Emergency Proclamation, the Governor stated
in his press release: "We can't make it rain, but we can be much better prepared for the
terrible consequences that California's drought now threatens, including dramatically less
water for our farms and communities and increased fires in both urban and rural areas."-

On May 6,2014, President Obama issued a press release, entitled: "Fact Sheet: What
Climate Change Means for Regions across America and Major Sectors of the


'http://gov.ca.gov/news.DhD?id=18368.
^Id.




 96415169
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 3 of 21


Resolution ESRB-4                                                                  June 12, 2014

Economy.'- The press release was accompanied by the third U.S. National Climate
Assessment(NCA),the most comprehensive scientific assessment ever generated of
climate change and its impacts across every region of America and major sectors of the
U.S. economy.- In President Obama's press release, he made clear that Climate Change
is already having severe impacts. Thus, he stated that we must build a "sustainable future
for our kids and grandkids," and we must further act "to reduce the greenhouse-gas
pollution that is driving climate change ... to cope with changes in climate that are
already underway."- In an overview of the NCA,President Obama referred to Southwest
region of the United States as the hottest and driest region in the United States, which is
already a parched region that is expected to get hotter and, in the southern half,
significantly drier. "Drought and increased warming foster wildfires and increased
competition for the scarce water resources for people in ecosystems."-

On May 14, 2014, Governor Edmund G. Brown, Jr. proclaimed a State of Emergency in
San Diego County. The proclamation cited major wildfires which were "difficult to
contain" in part due to "extremely dry conditions." The proclamation also noted that "the
fires have damaged and continue to threaten critical infrastructure, including power
lines."-


In this context, where Climate Change has facilitated and exacerbated numerous
wildfires, which have damaged and could continue to threaten the critical infrastructure
ofthe utilities, the Commission finds that an emergency exists. Therefore, the instant
Resolution directs Investor Owned Electric Utilities - i.e., Pacific Gas and Electric

^ http://www.whitehouse.gOv/the-press-office/2014/05/Q6/fact-sheet-what-climate-change-means-regions-
across-america-and-maior-se.

 http://nca2014.globalchange.gov/.
^ http://www.whitehouse.gOv/the-press-office/2014/05/06/fact-sheet-what-climate-change-means-regions-
across-america-and-maior-se.

^Id.
 http://gov.ca.gov/news.php?id=18527. Under Rule 13.9 of our Rules of Practice and Procedure, the
Commission may take official notice of matters that may be judicially noticed by the courts pursuant to
Gal. Evid. Code §§ 450, etseq. Pursuant to Cal. Evid. Code § 452(c),judicial notice may be taken of
official acts of the executive department of the United States or of any state of the United States. Clearly,
as the heads of the executive branches of the United States and of the State of California, respectively.
President Obama's press releases and his release of official reports, as well as the Emergency
Proclamations of Governor Jerry Brown, Jr., constitute official acts. In addition, in light of the
overwhelming evidence presented by the scientific community, we find that the effects of greenhouse gas
emissions on Climate Change, and the extremely dry conditions, droughts and large number of wildfires,
which have resulted from the greenhouse gas emissions and which California is currently experiencing,
are not matters reasonably subject to dispute. Therefore, these factual matters may be judicially noticed
pursuant to Cal. Evid. Code § 452(h). We therefore have provided the websites of these offieial acts and
undisputable facts.
      Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 4 of 21


 Resolution ESRB-4                                                             June 12, 2014

 Company(PG&E),Southern California Edison Company(SCE); San Diego Gas and
 Electric Company(SDG&E);PacifiCorp; Liberty Utilities, and Bear Valley Electrical
 Service (hereinafter, the "lOUs")- to take additional remedial measures to reduce the
 likelihood offires associated with or threatening their facilities during the current
 drought.
 BACKGROUND

 Climate Change
 We have long recognized that Climate Change would have adverse impacts in the
 State of California. In Decision(D.)07-01-039, the Commission implemented
 Senate Bill(SB) 1368 by adopting greenhouse gas(GHG)emission performance
 standards(EPS). The purpose ofthe EPS was to significantly limit the GHG
 emissions allowed fi*om the California lOUs'future procurement contracts for
 electric power. In D.07-01-039, we stated:

         "As the Legislature found in SB 1368, global warming will have
         devastating impacts on the economy, health and environment ofthe
         State of Califomia."-


 More specifically, we stated:

         "GHG emissions contribute to climate change. By increasing the
         number of extremely hot days, and the 'fi^equency, duration, and
         intensity ofconditions conducive to air pollution formation,
         oppressive heat, and wildfires,' the public health of Califomians
         could be dramatically affected."-

  Thereafter, in a series of Commission decisions aimed at reducing GHG emissions
 through our jurisdiction over the California lOUs,the Commission has tried to
 significantly reduce the GHG emissions caused by the lOUs' own generation power
 plants or their procurement of electric power.— The Governor, Legislature, the
 Commission,the California Air Resources Board(CARB)and virtually every other state



® D.07-01-039, mimeo.y at 262, Finding of Fact 218.
' D.07-01-039, mimeo., at 214. (Internal citations omitted.)
'®5ee, e.g., D.12-12-032, D.12-11-015, D.l 1-12-036, D.10-12-036, and D.09-09-047(funding and
promoting energy efficiency programs to reduce the demand for electricity); D.11-12-019, D.l 1-07-031,
and D.10-09-046(promoting the Califomia Solar Initiative); and D.09-12-047(self-generation incentive
  program).
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 5 of 21


Resolution ESRB-4                                                             June 12,2014

agency have taken significant actions to reduce GHG emissions and to attempt to slow
down the effects of Climate Change.—
The Firestorms in 2007

After a disastrous series of wildfires in October of 2007,some of which were reportedly
caused by the electric power lines of California lOUs,the Commission in 2008 issued an
Order Instituting Rulemaking(R.)08-11-005 designed to adopt new regulations to reduce
the risk offurther fire hazards (hereinafter "the Fire Safety OIR"). As the Commission
explained in D.14-02-015, mimeo., at 3 - 4:

       In October 2007,strong Santa Ana winds swept across Southem
       California and caused dozens of wildfires. The resulting
       conflagration burned more than 780 square miles, killed 17 people,
       and destroyed thousands of homes and buildings. Hundreds of
       thousands of people were evacuated at the height of the fire siege.
       Transportation was disrupted over a large area for several days,
       including many road closures. Portions ofthe electric power
       network, public communication systems, and community water
       sources were destroyed.

       Several ofthe worst wildfires were reportedly ignited by power
       lines. These included the Grass Valley Fire(1,247 acres), the Malibu
       Canyon Fire (4,521 acres), the Rice Fire(9,472 acres), the
       Sedgewick Fire(710 acres), and the Witch Fire(197,990 acres). The
       total area burned by these five power-line fires was more than
       334 square miles.

       In response to the widespread devastation,the Commission issued
       Order Instituting Rulemaking(R.)08-11-005 to consider and adopt
       regulations to reduce the fire hazards associated with overhead
       power lines and aerial communication facilities in close proximity to
       power lines. Most ofthe Commission's regulations regarding the
       construction, operation, and maintenance ofoverhead utility
       facilities are in General Order(GO)95 and GO 165. A major goal of
       these GOs is to minimize public safety hazards, including fire
       hazards, associated with overhead utility facilities.


  In Assembly Bill(AB)32, GARB was made the lead agency to oversee these efforts. However,the
Commission, like other agencies, was required to assist and coordinate with GARB in order to reduce
GHG emissions from sources under the Commission's jurisdiction, such as the lOUs. Gal. Health and
Safety Code §§ 38501(g), 38561(a)and 38562(b).
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 6 of 21


Resolution ESRB-4                                                      June 12, 2014


       R.08-11-005 was initially divided into two phases. Phase 1 focused
       on fire-prevention measures that could be implemented in time for
       the 2009 autumn fire season in Southern California. Phase 1
       concluded with the issuance of Decision(D.)09-08-029. Phase 2
       addressed matters that required more time to consider and
       implement. Phase 2 concluded with the issuance ofD.12-01-032.

The Pace of Climate Change Is Increasing
Although the Commission has known that GHG emissions contribute to Climate Change,
the catastrophic consequences of Climate Change have now become a reality and the
drought conditions threaten California with more frequent and extensive wildfires. The
purpose ofPresident Obama's May 6,2014 press release, accompanied by the third NCA,
was'Vo underscore the needfor urgent action to combat threatsfrom climate change,
protect American citizens and communities today, and build a sustainable future ...
[President Obama's Climate Action] Plan acknowledges that even as we act to reduce the
greenhouse-gas pollution that is driving climate change, we must empower the Nation*s
conununities, businesses, and individual citizens with the information they need to cope
with changes in climate that are already underway.^'' (Emphasis added).

The Governor's Emergency Proclamations on January 17,2014 on the drought conditions
throughout California and on May 14,2014 concerning the San Diego Fires and their
threat to power lines are consistent with President Obama's message that Climate Change
is increasingly occurring and we need further efforts to protect the public fi'om its adverse
effects today. We had previously found that the "fire season" in Southern California has
been regularly occurring in the Fall each year. That was why the Commission had
expedited procedures in its Phase 1 of its Fire Safety OIR,so that the additional fire
safety rules could be in place by the 2009 Fall fire season.—

In light ofthese climate changes, which increase the wildfire threats to the lOUs' critical
infrastructure much earlier than in previous years and more significantly throughout the
year, the Commission has good cause to find that waiting 30 days for comments could
cause significant harm to the public. Under Rule 14(c)(9) ofthe Commission's Rules of
Practice and Procedure,the Commission reaffirms that public necessity supports a
shortened notice period for one-time comments instead of waiting the full 30 days for
comments. Therefore, the Commission shortened the time for comments on the Draft
Resolution, such that comments were due by June 9,2014.



12 D.09-08-029, mimeo., at 2.
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 7 of 21


Resolution ESRB-4                                                              June 12, 2014

DISCUSSION

It Is Vital to Implement Mitigation Measures Against the Increased Wildfire Risk
Caused by the Current Drought and Climate Change

On January 17, 2014, Governor Edmund G. Brown Jr. proclaimed a State of Emergency
and directed state officials to take actions to mitigate against conditions that could result
from a drought.— In conjunction with his Emergency Proclamation, the Governor stated
in his press release,"we can be much better prepared for the terrible consequences that
California's drought now threatens, including dramatically less water for our farms and
communities and increased fires in both urban and rural areas."—

Commission's Response to State of Emergency

In response to the Governor's directive, on February 18, 2014, Denise Tyrrell, Acting
Director of the Safety and Enforcement Division(SED), sent a letter to the lOUs. The
first directive that Acting Director Tyrrell instructed the lOUs to comply with was to take
practicable measures necessary to reduce the likelihood of fires. Specifically, Acting
Director TyrrelTs letter states:

        Due to the increased chance of large and devastating fires in California, I
        hereby direct you and your company to take all practicable measures
        necessary to reduce the likelihood of fires started by your facilities. This
        may include, but is not limited to the following actions:
           • Increased inspections in fire threat areas
           • Re-prioritization of corrective action items
           • Modification to protective schemes.—

The Commission generally supports these directives. More specifically, the lOUs should
do the following: increase vegetation inspections and remove hazardous, dead and sick
trees and other vegetation near the lOUs' electric power lines and poles; share resources
with the California Department of Forestry and Fire Protection (CalFire) to staff lookouts
adjacent to the lOUs' property; and clear access roads under power lines for fire truck
access.




  http://gov.ca.gov/news.phD?id=18368.
'Md.
'^See, e.g., Attachment 1, Letter dated February 18, 2014,from Denise Tyrrell, Acting Director ofthe
Safety and Enforcement Division to Patrick M.Hogan,PG&E's Vice President Asset Management,
Electric Operations.
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 8 of 21


Resolution ESRB-4                                                               June 12, 2014

Acting Director Tyrrell's letter also offered the Safety and Enforcement Division's
assistance to lOUs for reducing the likelihood of wildfires, if, for example, and
lOU discovers a Safety Hazard, as defined by General Order 95, Rule 18-B and a
third party is restricting the lOU's access to remedy the situation.—

We fully support the above directive, and by this Resolution, order the lOUs to comply.
We note that nothing in this Resolution expands or restricts any requirements that are
currently applied to utilities, including General Order 95. We further require that lOUs
confer with Acting Director Tyrrell as to her designations ofthe appropriate SED staff to
receive such notifications.


Subsequent Events Support Acting Director Tyrrell's February 18,2014 Directive

On March 26, 2014, George Gentry, Executive Officer of the California Board of
Forestry and Fire Protection, sent a letter to the Commission stating, in part:

       [T]he Board unanimously directed me to send a letter that not only endorses
       the action of the CPUC,but strongly encourages the CPUC to support
       funding the Utilities at the appropriate levels to conduct this important
       electric vegetation management work.

       The Utilities can perform significant work that helps to ensure public safety.
       Given the appropriate resources, a significant public private partnership could be
       forged. We support timely completion of that work in the face of the extreme
       conditions presented by this drought.—

On May 14,2014, Governor Edmund G. Brown Jr. proclaimed a State of
Emergency in San Diego County, which cited major wildfires which were
"difficult to contain" in part due to "extremely dry conditions" and which further
noted that "the fires have damaged and continue to threaten critical infrastructure,
                            IA

including power lines."—

Furthennore, CalFire posts fire statistical data on their websiteJ^ for fires to which
CalFire has responded. This data shows that CalFire has responded to over 200 more

  See, e.g.. Attachment 1, Letter dated February 18, 2014, from Denise Tyrrell, Acting Director of the
Safety and Enforcement Division to Patrick M. Hogan, PG&E's Vice President Asset Management,
Electric Operations.
  See Attachment 2, Letter dated March 26, 2014 from George Gentry to the Commission.
  http://gov.ca.gov/news.phD?id=18527.

  See http://cdfdata.fire.ca.gov/incidents/incidents statsevents.
    Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 9 of 21


Resolution ESRB-4                                                               June 12, 2014


fires in 2014 as compared to 2013, during the same time period (i.e., January 1, 2014
through May 24, 2014), and over 500 more fires have occurred when compared to the
five-year average for the same interval. Moreover, this period analyzed above is well
before the Fall, when the fire season in Southern California has historically occurred as a
result of even drier vegetation and stronger gusts of wind (i.e., the Santa Ana winds).—

The Vicious Cycle of Wildfires

The problem with wildfires is not limited to the destruction they could cause to the
utilities' infrastructure (which threatens the safety and reliability ofthese
services), let alone the threat the wildfires pose to the lives of people, the homes
and businesses in the vicinity of the wildfires. The large or fast-spreading
wildfires further threaten to destroy significant acres of forests, which otherwise
are one of the major offsetting remedies to GHG emissions.

In D.06-12-032, the Commission recognized the importance of forests in combatting
Climate Change, when PG&E proposed its pilot Climate Protection Tariff(CPT)to
provide offsets in advance of CARB's implementation of cap and trade pursuant to
AB 32. The Commission further stated in D.06-12-032, mimeo., at 39- 40:

       We are satisfied that forestry is an adequate sector on which to focus
       initial CPT program efforts, given that the California Climate Action
       Registry(CCAR)has already developed a protocol for forest-based
       projects. Moreover, no party objects to PG&E contracting for GHG
        reductions in the forestry sector....
       [W]e agree with PG&E and other parties that conserving forests has
       positive environmental benefits beyond GHG emissions reductions,
       in the areas of water quality, habitat conservation, and prevention of
        stream erosion. Thus, we accept forestry as the first focus ofPG&E's
        CPT project.

The President's Climate Action Report of June 2013 provides further guidance for
the current climate situation.— At page 15, the Report identifies efforts to "reduce
wildfire risk by removing extra brush and other flammable vegetation around



  As stated, above, in the Fire Safety OIR, the Commission adopted different phases, so that by the end of
Phase 1, the Commission could implement additional fire reduction standards before fire season began in
the Fall season of 2009. See D.09-08-029, mimeo., at 2.
  http://www.whitehouse.gov/sites/default/files/image/president27sclimateactionDlan.pdf.
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 10 of 21


Resolution ESRB-4                                                      June 12,2014


critical areas such as water reservoirs."" Moreover, recognizing that forests play
a significant role in the niitigation of Climate Change, at page 11 the Report states:

       "America's forests play a critical role in addressing carbon pollution,
       removing nearly 12 percent of total U.S. greenhouse gas emissions each
       year. In the face ofa changing climate and increased risk of wildfire,
       drought, and pests, the capacity of our forests to absorb carbon is
       diminishing. Pressures to develop forest lands for urban or agricultural
       uses also contribute to the decline offorest carbon sequestration.
       Conservation and sustainable management can help to ensure our forests
       continue to remove carbon from the atmosphere while also improving soil
       and water quality, reducing wildfire risk, and otherwise managing forests to
       be more resilient in the fact ofclimate change. The Administration is
       working to identify new approaches to protect and restore our forests, as
       well as other critical landscapes including grasslands and wetlands, in the
       face of a changing climate."—

Consequently, California is currently in a vicious cycle, wherein due,in part, to Climate
Change, it is losing large acres offorests from the wildfires, and less and less acres are
available to remove the GHG emissions, thereby contributing to Climate Change. This is
part ofthe reason that the Commission finds that Califomia is currently facing an
emergency situation.

It is cognate and germane to our regulation ofthe utilities to require them to further
protect their electric power lines and poles, as discussed herein, in order to prevent their
facilities from causing wildfires and to protect their transmission and distribution
facilities, which are threatened by wildfires. This is essential, so that the people ofthe
State of Califomia can continue to rely upon the lOUs' critical electric infrastructure, for
the provision of safe and reliable electric service. In addition, the utilities can help
reduce the risk of wildfires by coordinating with CalFire and engaging in certain forest
management efforts. The Commission's Resolution is consistent with our obligations
under AB 32 to help ensure that the lOUs under our jurisdiction reduce GHG emissions.
We also find it noteworthy that in 2012,the Califomia Legislature passed SB 1122.
SB 1122 amended Cal. Pub. Util. Code § 399.20(f) by adding, among other things, a new
subpart(2)(A)(iii), which directs the electrical corporations to procure at least
250 megawatts(MW)from developers of new bioenergy projects, including 50 MW
from forest biomass facilities (i.e.,"bioenergy using byproducts ofsustainable forest
management"). This subpart further clarifies that these bioenergy projects must be from

"id. at 15.
"Id. at 11.
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 11 of 21


Resolution ESRB-4                                                               June 12,2014

sustainable forest management in "fire threat treatment areas," as designated by
CalFire.-


Ratepayer Protections

The discussion above indicates the exigent need for action on the part oflOUs to ensure
public safety and reliable service from the wildfire threats. We are aware of multiple
mechanisms that are already available for utilities to recover such costs. For example, in
the Fire Safety OIR, we established the Fire Hazard Prevention Memorandum Accounts
(FHPMAs)as a mechanism that could be used to seek recovery of costs.— Also,lOUs
have funding in their General Rate Cases(GRCs),including, specifically authorized
vegetation management costs with a one-way balancing account.—

To the extent that additional funding is reasonable to address the wildfire threats, beyond
such accounts, cost recovery through the Catastrophic Event Memorandum Accounts
(CEMAs)may be sought. However,the Commission may analyze such costs to
determine ifthey are truly incremental, and meet the other requirements of CEMA.—
Consistent with Commission practice, double collection of costs is strictly prohibited. In
addition, only costs incurred after the effective date of SED's Acting Director Denise
TyrrelFs February 18, 2014 letter, which are not recoverable in another utility account,
shall be eligible for CEMA treatment.

Further, to ensure accountability, we shall select independent auditors for the costs
associated with this Resolution and to review the lOUs' other accounts to ensure that
there is no double recovery and that the costs therein are reasonable. The utilities must
keep records to justify the reasonableness oftheir costs. lOUs shall reimburse the
Commission ofthe audit costs through ratepayer-funding. Of course, if and when an lOU
submits its CEMA filing, any interested party may protest the filing.
COMMENTS

California Public Utilities Code § 311(g)(1) provides that this Resolution be served on all
parties and subject to at least 30 days public review and comment prior to a vote ofthe
Commission. California Public Utilities Code § 311(g)(3) provides that this 30-day

24 The Commission's implementation ofSB 1122 is pending in another proceeding. Our point is that this
legislation similarly is requiring the lOUs to coordinate with CalFire in sustainable forest management
techniques on the procurement side oftheir business, as well.
  "We will verify and assess the reasonableness of recorded costs in application proceedings."
D.14-02-015, mimeo., at 86.
  See, e.g., D.13-05-010, mimeo., at 147-156.
  D.07-07-041, mimeo., at 3-6.




                                                   10
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 12 of 21


Resolution ESRB-4                                                      June 12,2014


period may be reduced or waived pursuant to a Commission adopted regulation. In light
of Climate Change, which has created a drought, expanded fire seasons and increased the
threat of wildfires to the lOUs' critical infrastructure much earlier than in previous years
and more significantly throughout the year, the Commission reaffirms that the public
necessity supports a reduction on the 30-day comment period. Pursuant to
Rule 14.6(c)(9) of the Commission's Rules ofPractice and Procedures, notice
requirements were therefore shortened for comments on this Draft Resolution, such that
one-time comments were due on Monday,June 9,2014. Comments were submitted by:
Liberty Utilities (Liberty), Mussey Grade Road Alliance(MORA),Pacific Gas & Electric
Company(PG&E),PacifiCorp, San Diego Gas & Electric Company(SDG&E),Southern
California Edison Company(SCE), and The Utility Reform Network(TURN).
Most of these comments were generally supportive ofthis Resolution,though some
modifications were urged. Liberty and PacifiCorp both argue against denying recovery
for incremental expenses that those utilities incurred in reliance on SED's February 18,
2014 letter, from Acting Director Denise Tyrrell,for the time period between her letter
and the June 12,2014 effective date ofthis Resolution. The Commission agrees that it
was justifiable for utilities to rely on SED's Letter, particularly because Governor Brown
had already issued his Emergency Proclamation concerning drought conditions in
January of2014. Such costs would still be subject to review for ratepayer protections as
described above.


MGRA generally supports the Commission taking reasonable steps to address climate
change and the need to mitigate risks caused by the drought and wildfires. MGRA argues
that this Resolution should specify how its orders exceed current regulations and should
prevent interference with existing regulations and ongoing proceedings. It is clear that
this Resolution does not interfere with existing regulations and ongoing proceedings, but
is rather a response to an emergency situation due in part to the drought conditions
described by Governor Brown in his Emergency Proclamation. The Resolution requires
the utilities to go above and beyond normal operating requirements, and provides for their
recovery ofincremental costs to address these emergency conditions. This is part ofthe
utilities'requirement that they must keep their facilities safe and reliable based upon their
obligations under California Public Utilities Code section 451.

PG&E and SDG&E fully support the prompt adoption of this Draft Resolution. PG&E
further supports the necessity ofreducing the 30-day comment period so that the
Commission may address the ongoing statewide drought conditions. PG&E provides
updated facts concerning fires, bum acreage, and other severe conditions caused by the
ongoing drought.

PacifiCorp and SCE also support the Resolution, but they express concems about
Ordering Paragraph 2. Sharing resources with CalFire is seen as problematic because it
relies, in part, on CalFire's actions, and the requirement to clear access roads is also


                                             11
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 13 of 21


Resolution ESRB-4                                                       June 12,2014

potentially problematic due to ownership concerns. Yet, both PacifiCorp and SCE state
that they aheady cooperate with CalFire. We remind the utilities that Ordering
Paragraph 2 requires them to take "practicable" steps. Therefore,the expectation is that
when such impediments are not present, utilities should be able to promptly comply with
the Ordering Paragraph. Should impediments arise, utilities should take practicable steps
to comply.

TURN generally supports the Commission taking reasonable steps to address climate
change and the need to mitigate risks of wildfires. However,TURN critiques the Draft
Resolution for compounding what it views as an "already unduly fractured approach to
addressing wildfire-related issues regarding utility facilities." It further critiques SED's
diligence in assessing the issues, and offers TURN'S view of regulatory accounting
mechanisms. TURN would have the Commission designate a single forum for dealing
with the issues raised in the Resolution. However,TURN fails to address the fact that the
State of California is currently in an emergency situation. Thus, we do not have the time
to start a new proceeding to analyze these issues, while Califomians are put at risk.
TURN also does not fully recognize the ratepayer protections contained within the
Resolution. For example, we have prohibited the utilities from double recovery in the
various mechanisms, and have provided for independent auditors, chosen by the
Commission,to review the costs. TURN,the Office of Ratepayer Advocates, and other
intervenors, may challenge the reasonableness of utility actions and incurred costs, if and
when utilities seek recovery under CEMA.

FINDINGS OF FACT

1. On January 17,2014, Governor Edmund G.Brown,Jr. proclaimed a State of
   Emergency and directed state officials to take actions to mitigate against conditions
   that could result from a drought.
2. On February 18,2014, Denise Tyrrell, Acting Director ofthe Safety and Enforcement
   Division(SED)sent a letter to all Investor Owned Electric Utilities(lOUs)that in part
   directed them to take all practicable measures necessary to reduce the likelihood of
   fires by their facilities.
3. On March 26,2014, George Gentry, Executive Officer ofthe California Board of
   Forestry and Fire Protection, sent a letter to the Commission in support ofthe goals of
    Denise TyrrelFs letter.
4. On May 6,2014,President Obama issued a press release, entitled:"Fact Sheet: What
   Climate Change Means for Regions across America and Major Sectors ofthe
   Economy," in conjunction with his release ofthe third U.S. National Climate
   Assessment(NCA),the most comprehensive scientific assessment ever generated of
   climate change and its impacts across every region of America and major sectors of
    the U.S. economy.



                                              12
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 14 of 21


Resolution ESRB-4                                                         June 12, 2014

5. The purpose ofPresident Obama's May 6, 2014 press release was "ro underscore the
   needfor urgent action to combat threatsfrom climate change, protect American
   citizens and communities today, and build a sustainable future ... [and to provide the
   Nation] with the information they need to cope with changes in climate that are
   already underway.'''' (Emphasis added.)
6. The NCA referred to Southwest region ofthe United States as the hottest and driest
   region in the United States, which will become significantly drier, resulting in drought
   and wildfires.

7. On May 14,2014, Governor Edmund G. Brown, Jr. proclaimed a State of Emergency
   in San Diego County citing major wildfires which were "difficult to contain" in part
   due to "extremely dry conditions" and noting that "the fires have damaged and
   continue to threaten critical infrastructure, including power lines."
8. Statistical data fi'om CalFire indicates an increased number of wildfires from previous
   years during the first five months of this year.
9. Wildfires threaten the utilities' critical infrastructure, and, therefore the reliability of
   their vital services.

10.Utility-linked wildfires have had devastating impacts in California.
11.In addition to all of their other devastating impacts, wildfires perpetuate the Climate
   Changes by destroying numerous acres offorests, which would otherwise reduce the
   amount of greenhouse gas emissions responsible for much ofthe Climate Changes.
12.The current drought and recent fires occur as examples establishing the severity ofthe
   impacts of Climate Change on Califomians.
13. There is an increased chance of large and devastating wildfires occumng this year.
14.There are multiple mechanisms that are already available for utilities to recover costs
   for mitigation or prevention of wildfires. For example,in the Fire Safety OIR, we
   established the Fire Hazard Prevention Memorandum Accounts(FHPMAs)as a
   mechanism that could be used to seek recovery of costs. Also,lOUs have funding in
   their General Rate Cases(GRCs),including, specifically authorized vegetation
   management costs with a one-way balancing account.
CONCLUSIONS OF LAW

1. The state ofemergency that has emerged, as demonstrated by the Govemor's two
   Emergency Proclamations and President Obama's statements in conjunction with his
   release ofthe third U.S. National Climate Assessment, necessitates unmediate action.
2. The Commission may take official notice of official acts ofthe President ofthe
    United States and the Governor ofthe State of California under Rule 13.9 of our
    Rules of Practice and Procedure and Cal. Evid. Code § 452(c).
3. The Commission may take official notice offactual matters not reasonably subject to
   dispute pursuant to Cal. Evid. Code § 452(h). In light ofthe overwhelming evidence

                                               13
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 15 of 21


Resolution ESRB-4                                                     June 12,2014

   presented by the scientific community, we find that the effects of greenhouse gas
   emissions on Climate Change, and the extremely dry conditions, droughts and large
   number of wildfires, which have resulted firom the greenhouse gas emissions and
   which California is currently experiencing, are factual matters not reasonably subject
   to dispute.
4. Pursuant to Rule 14.6(c)(9) ofthe Commission's Rules ofPractice and Procedure and
   Califomia Public Utilities Code § 311(g)(3), the Commission has found that public
   necessity requires that the Commission reduce the comment period on the Draft
   Resolution such that one-time comments must be filed by on Monday,June 9,2014.
   Notice ofthis Draft Resolution and the shortening oftime for comments to June 9,
   2014 was provided by serving the link to the Draft Resolution by e-mail on the
   official service list in R.08-011-005 (i.e., the Fire Safety OIR)and by web publication
   pursuant to the Notice for Daily Calendar.
ORDER;

1. The Executive Director shall serve this Resolution on the Investor Owned Electric
   Utilities: PG&E;SCE; SDG&E;PacifiCorp; Liberty Utilities, and Bear Valley
   Electrical Service.

2. Investor Owned Electric Utilities must take practicable measures necessary to reduce
   the likelihood offires associated with their facilities. These measures include:
   increasing vegetation inspections and removing hazardous, dead and sick trees and
   other vegetation near the lOUs' electric power lines and poles; sharing resources with
   the Califomia Department ofForestry and Fire Protection(CalFire)to staff lookouts
   adjacent to the lOUs' property; and clearing access roads under power lines for fire
   tmck access.

3. Additionally, Investor Owned Electric Utilities should examine and create
   public-private partnerships during the state ofemergency that they find necessary to
   reduce the likelihood offires associated with their facilities or to mitigate the impact
   offires on their facilities.

4. To the extent that additional funding is reasonable, and not already included or
   recoverable in the Investor Owned Electric Utilities' accounts, incremental cost
   recovery through the Catastrophic Event Memorandum Accounts(CEMAs)may be
   sought by the lOUs after the February 18, 2014 letter from SED. However,the
   Commission may analyze such costs to determine if they are tmly incremental, and
   meet the other requirements of CEMA. Consistent with Commission practice, double
   collection of costs is strictly prohibited.
5. The Commission shall select independent auditors for the costs associated with this
   Resolution and to review the lOUs' other accounts to ensure that there is no double
   recovery and that the costs therein are reasonable. The utilities must keep records to
   justify the reasonableness of their costs. lOUs shall reimburse the Commission ofthe


                                                 14
   Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 16 of 21


Resolution ESRB-4                                                     June 12, 2014


   audit costs through ratepayer-funding. When an lOU submits its CEMA filing, any
   interested party may protest the filing.
6. Notice requirements were shortened for the purposes ofthis Resolution due to the
   public necessity ofissuing this Resolution as soon as possible.
7. This Resolution is effective today.
I certify that the foregoing resolution was duly introduced, passed and adopted at a
conference ofthe Public Utilities Commission ofthe State of California held on
June 12,2014; the following Commissioners voting favorably thereon:



                                                   /s/   PAUL CLANON
                                                         PAULCLANON
                                                         Executive Director



                                                   MICHAEL R. PEEVEY
                                                               President
                                                   MICHEL PETER FLORIO
                                                   CATHERINE J.K. SANDOVAL
                                                   CARLA J. PETERMAN
                                                   MICHAEL PICKER
                                                              Commissioners




                                              15
Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 17 of 21




                 ATTACHMENT 1
 Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 18 of 21


STATE OF CALIFORNIA                                      EDMUND G. BROWN JR.. Governor
PUBLIC UTILITIES COMMISSION
SOS VAN NESS AVENUE

SAN FRANCISCO.CA 84102-3298




February 18, 2014

Mr. Patrick M. Hogan
Vice President Asset Management, Electric Operations
245 Market Street, #1064(NlOA)
San Francisco, CA 94105

Re:       Increased Fire Hazards Due to Drought

Mr. Hogan:

On January 17, 2014, Governor Edmund G. Brown Jr. proclaimed a State of
Emergency and directed state officials to take all necessary actions to
prepare for conditions that could result from the drought. Specifically, the
Governor stated:

          We can't make it rain, but we can be much better prepared for
          the terrible consequences that California's drought now
          threatens, including dramaticaliy less water for our farms and
          communities and increased fires in both urban and rural
          areas [Emphasis added]

Due to the increased chance of large and devastating fires in California, I
hereby direct you and your company to take all practicable measures
necessary to reduce the likelihood of fires started by your facilities. This
may include, but is not limited to the following actions:

    • Increased inspections in fire threat areas
    • Re-prioritization of corrective action items
    • Modification to protective schemes

Furthermore, if your company discovers a Safety Hazard, as defined by
General Order 95, Rule 18-B and a third party is restricting your company's
access to remedy the situation, notify Raymond Fugere of my office
immediately. In order that we can work with your company to help resolve
the Safety Hazard.
Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 19 of 21




Lastly, the Commission, FERC and CalFire all have established various
vegetation requirements and these requirements must be followed at all
times. During the State of Emergency the Commission finds it imperative
that corrective actions associated with these requirements not be deferred.
Notify Mr. Fugere quarterly, of any and all violations of Commission, FERC
and/or CalFire vegetation requirements, all notifications must including at
least the following:
      Location
      Applicable rule
      Brief description of issue
      Date discovered
      Date corrected
      Actions taken

The above reporting requirements shall stay in effect until the State of
Emergency is revoked by the Governor.

It is imperative that your company be aggressive to help reduce the risk of
fires during drought conditions. Should you have any questions, please feel
free to contact Raymond Fugere at(213) 576-7015, or
ravmond.fuaere@cpuc.ca.QOv

Sincerely,




Denise Tyrrell
Acting Director
Safety and Enforcement Division
California Public Utilities Commission

Cc:   Edward Randolph, CPUC, Director Energy Division
      Elizaveta Malashenko, CPUC, Deputy Director Safety and Enforcement
      Division
      Raymond Fugere, CPUC, Safety and Enforcement Division
      Eric Back, PG&E, Director
Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 20 of 21




                 ATTACHMENT 2
              Case 3:14-cr-00175-WHA Document 1023-15 Filed 03/01/19 Page 21 of 21


STATE OF CALIFORNIA—THE NATURAL RESOURCES AGENCY                                                                   Edmund G. Brown,Jr.. Governor


BOARD OF FORESTRY AND FIRE PROTECTION                                                                                                  «<)*UU

P.O. Box 944246
SACRAMENTO. CA 94244-2460
Website: www.bof.fire.ca.gov
(916)653-8007




                                                            March 26, 2014

               Public Utilities Commission
               505 Van Ness Avenue
                San Francisco, CA 94102-3298

                President Peavey & Commissioners:

                The Board of Forestry & Fire Protection is responsible for wild land fire policy in the
                State of California. Commensurate with that responsibility, the Board has been
                evaluating appropriate steps in light of the Governor's Drought Emergency
                declaration to reduce the extreme fire risk associated with it.

                As part of this evaluation, the Board noted that the Commission has sent a letter to
                utility companies directing them to take all necessary measures to reduce the risk
                of fire during the drought emergency, including compliance with the rules and
                regulations of the Board and CAL FIRE.

                At its March meeting, the Board unanimously directed me to send a letter that not
                only endorses the action of the CPUC, but strongly encourages the CPUC to
                support funding the Utilities at the appropriate levels to conduct this important
                electric vegetation management work. This may be in the form of pending rate
                cases, or in supplemental funding as deemed appropriate by the CPUC.

                The Utilities can perform significant work that helps to ensure public safety. Given
                the appropriate resources, a significant public private partnership could be forged.
                We support timely completion of that work in the face of the extreme conditions
                presented by this drought.


                Sincerely,




                George D. Gentry
                Executive Officer




 The Board's mission is to lead Califymia in developing policies and programs that serve the public interest in environmentally, economically,
 and socially sustainable management offorest and rangelands, and a fire protection system that protects and serves the people of the state.
